ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 11/24/20 wherein claims 4-8 were amended and claim 9 were canceled.
	Note(s):  Claims 1-8 and 10-12 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/20 has been entered.

 ELECTION BY ORIGINAL PRESENTATION
Once again, newly amended independent claim 4 is directed to an invention that is independent or distinct from the invention originally claimed and submitted for examination on 4/13/20 for the following reasons.  Previously presented and examined independent claim 4 (see excerpt below filed 4/13/20) was directed to a kit comprising radiolabeled DOTA-EB-cRGDfK, a solution bottle, a filtering device, and an adsorption device.   The pending claims are directed to a non-radiolabeled apparatus wherein the radiolabeled DOTA-EB-cRGDfK has been removed from the claims.  The pending claim are directed to a kit comprising a solution bottle, a filtering device, and an adsorption device wherein the components are connected in a specific manner to generate a desired apparatus setup.  The claim was amended to exclude radiolabeled DOTA-EB-cRGDfK which was a key component of the kit claim submitted for examination on 4/13/20.  While independent claim 4 was amended to exclude radiolabeled DOTA-EB-cRGDfK, in dependent claim 8, it is set forth that the kit further comprises DOTA-EB-cRGDfK.  Hence, Applicant has broadened independent claim 4 beyond the scope of what was presented previously for examination on 4/13/20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, independent claim 4 will only be examined to the extent that it read on radiolabeled DOTA-EB-cRGDfK which is a key component of the claims submitted for examination on 4/13/20.  The search of claims 4-8 absent radiolabeled DOTA-EB-cRGDfK is are WITHDRAWN from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 4 filed 4/13/20

    PNG
    media_image1.png
    132
    586
    media_image1.png
    Greyscale


COMMENTS/NOTES
Applicant is respectfully requested to review MPEP 706.07(h).  Specifically, Applicant is remind that one cannot file an RCE to obtain continued examination on the basis that claims now being present for examination are independent and distinct from the claims previously presented and examined (see the claims filed 4/13/20 that were examined).  
	Note(s):  The instant invention is only examined to the extent that it reads on a kit comprising radioactive DOT-EB-cRGDfK, a solution bottle, a filtering device, and an adsorption device.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 11/24/20 to the rejection of claims 4-9 made by the Examiner under 35 USC 103 and 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
112 Second Paragraph Rejection
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejection
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (J. Nucl. Med., 2017, Vol. 58, No. 5, pages 590-597) in view of Vats et al (Journal of Pharmaceutical and Biomedical Analysis, online September 2018, Vol. 163, pages 39-44) in further view of Liu et al (Nat. Protoc., 2009, Vol. 4, No. 9, pages 1-15) and McDonald et al (‘A Sample Preparation Primer and Guide to Solid Phase Extraction Methods Development’, 2001, pages 1-83); Neirinckx et al (J. Nucl. Med., 1979, Vol. 20, pages 1075-1079); Stoliker et al (Geochemical Transactions, 2013, Vol. 14, No. 1, 9 pages); and Bonsack (Ind. Eng. Chem. Prod. Res. Develop., 1970, Vol. 9, No. 2, pages 254-259).
	Chen et al disclose molecules containing Evans Blue which have superior pharmacokinetics and are useful theranostic agents.  It is set forth that Evans blue dye provides a prolonged half-life in the blood.  Evans blue is conjugated to a DOTA chelator (herein referred to as DMEB).  DMEB is then conjugated to cRGDfK.  The DOTA-conjugated-cRGDfK was then radiolabeled (see entire document, especially, abstract; pages 590-591, bridging paragraph; page 591, Figure 1).  Also, Chen et al disclose that the synthesis of DMEB conjugated to RGD containing peptide involves adding dimethyl sulfoxide (DMSO) to the peptide solution and high performance liquid chromatography (HPLC) wherein columns are utilized.  The HPLC technique was performed using a column with 2 gradient systems.  System 1 was an 80% solvent of NH4OAc and 20% solvent of CH3CN.  The compounds were purified on a Biotage purification system or a Higgins column with a gradient system comprising 0.1% trifluoracetic acid (a crosslinker) and water and 0.1% trifluoracetic acid (a crosslinker) and CH3CN (page 591, left column, first through third paragraphs).  The thiolated cRGDfK peptide was purified on a Higgins column (adsorption device with a filter) (page 591, ‘Chemistry’).  Eventually, the DOTA-EB-cRGDfK (wherein EB is Evans Blue) is radiolabeled (page 593, left and right columns, bridging paragraph).  Furthermore, Chen et al disclose that they designed a tracer that incorporated and albumin binding motif based on Evans Blue, a chelator for easy labeling with radioactive metal isotopes for imaging or radiotherapy, and a biomolecule binding motif to provide selectivity for a desired target (page 595, right column, third complete paragraph).
	While Chen et al discloses the synthesis of DOTA-EB-cRGDfK which is optionally, radiolabeled, the document fails to specifically put the components in kit form.
	Vats et al disclose single vial cold (non-labeled) kits that are used in the preparation of 68Ge/68Ga generators.  The cold kit vials have varied pH values (pH = 2, 3, 4, or 5) and are prepared using sodium acetate (see entire document, especially, abstract).  In addition, Vats et al disclose that commercial 68Ge/68Ga generators are composed of different column matrix material and are eluted in various HCl (hydrochloric acid) concentrations.  Also, a titanium oxide based generator system in combination with HCl may be utilized (pages 39-40, bridging paragraph; page 40, left column first complete paragraph).  
	Vats et al disclose the peptide system wherein the TiO2 based generator, 68GaCl3, and HCl are used and optimized such that radiolabeling with 68Ga occurred at pH3 (page 40, Sections 2.2, 2.3, and 2.4).  In the kit preparation section the biomolecule, sodium acetate, 68GaCl3, are utilized to obtain radiolabeled solutions of pH 2, 3, 4, and 5 on addition of 68GaCl3 (pages 40- 41, ‘Kit preparation’).  Table 1, page 41, is directed to optimized volumes of sodium acetate that are used in kit preparations of different pH values.  Figure 3, page 43, sets forth the flowchart for preparing cold kits and their radiolabeled counterparts having a final pH of 3.  Vats et al disclose that hospitals manage a large volume of patients and as a result, there is a need for independent, rapid, simple, and reproducible radiolabeling protocols.  The availability of radioisotopes and ready to use cold kits are essential to quick radiopharmaceutical manufacturing (page 43, ‘Discussion and conclusion’).  Furthermore, Vats et al disclose that kits formulated with 68GaCl3, HCl, and sodium acetate is suitable for clinical application.  The cold kits may optionally be purified with Sep Pak C18 purification.  The 68Ga radiotracer from the kits has a final pH of 3 which is too acidic.  As a result, the radiotracer needs to be formulated in phosphate buffer saline and passed through a 0.22 µm membrane filter before human administration (pages 43-44, bridging paragraph).
	Liu et al disclose bioconjugates used in biomedical applications (see entire document, especially, abstract).  The protocol of Liu et al discloses bioconjugation strategies that apply to a wide range of biomolecules including biomolecules containing RGD peptides (page 3, first and third complete paragraphs).  Some of the materials utilized in the bioconjugation process include the RGD containing peptide cRGDyK, thiolated RGD peptide, DOTA, DMSO, and sodium acetate (pages 5 and 7).  In the radiolabeling protocol, the each of the components, the RGD containing peptide cRGDyK, thiolated RGD peptide, DOTA, DMSO, and sodium acetate are utilized (pages 10-11).
	McDonald et al is directed to sample preparation and solid phase extraction methods (see entire document).  In particular, page 30 discloses Sep Pak technology and how the cartridges are made to accommodate 20 µm frits. The tips have reduce internal volume for minimal sample holdup.  The fittings of the Sep-Pak cartridges can be stacked and the different types of cartridges may be used for sequential adsorption strategies (see also page 31).  In addition, McDonald et al disclose that the Sep Pak cartridges were introduced in January 1978 and are the most widely referenced (see page 32).  
Neirinckx et al disclose that it is known in the art that a Dowex exchange resin alone is not sufficient of for Ge68-Ga68 generators.  In addition, Neirinckx et al disclose that titanium dioxide (rutile lattice) is a known adsorption material used in separating substances using column chromatography (see entire document, especially, abstract; page 1076, ‘Materials and Methods’).
Stoliker et al disclose the separation of substances using a Dowex 1X8 and titanium combination having 100-200 mesh (see entire document, especially, abstract; page 3, Figure 1 and Table 1; page 5, Table 2; pages 6-7, bridging paragraph).
Bonsack discloses the separation of substances using a Dowex-titanium combination (see entire document, especially, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chen et al using the teachings of Vats et al, Liu et al, and McDonald et al and generate a kit comprising DOTA-EB-cRGDfK, a pH of 3 for the acid solution, a filtering device, DMSO, sodium acetate, ant titanium dioxide for the following reasons.  (1) Chen et al disclose that the compound, DOTA-EB-cRGDfK, and the making of such compound is well known in the art (see Chen et al, pages 590-591, see excerpt below).  Chen et al prepares the non-labeled compound and then radiolabels it.  Specifically, the non-radiolabeled compound is synthesized on page 591, right column, ‘Synthesis of NMEB-RGD’.  The compound is radiolabeled as illustrated in Chen et al (pages 591-592, ‘Radiochemistry’).  In synthesizing the RGD containing peptide dimethyl sulfoxide (DMSO) is utilized.
Chen et al, page 591, Figure 1 (DOTA-EB-cRGDfK, also known as NMEB-RGD)

    PNG
    media_image2.png
    482
    649
    media_image2.png
    Greyscale

(2) Vats et al was made of record for its teachings on generating one step cold (non-radioactive) kits that may be labeled with 68Ga.  It is noted that one of the possible radioisotopes that may be conjugated to Applicant’s peptide is 68Ga (see pending claim 3).  The kits contains hydrochloric acid.  The cold kits of Vats et al has kits generated at various pH values that include values of 2, 3, 4, and 5 and are prepared using sodium acetate.
(3) Vats et al disclose that 68Ga generators are composed of different column matrix combinations and titanium oxide (TiO2) base substances may be utilized (pages 39-40, bridging paragraph).  While claim 9 discloses that a particular exchange resin, Dowex, is utilized, as previously stated Vats et al discloses that different column matrix combinations may be utilized in generating 68Ga radiolabeled substances.  It is disclosed that one may use a Sep-Pak C18 purification system to reach a final pH of 3 after having used a 0.22 µm membrane filter.  Furthermore, a skilled artisan would be motivated to optimize the adsorption device depending upon the radionuclide being utilized.
(4) Liu et al disclose a similar peptide, cRGDyK, to that prepared by Chen et al.  In the thiolated RGD peptide synthesis sodium acetate and DMSO are used.  Hence, it would have been obvious to a skilled artisan to have a vial containing DOTA-EB-cRGDfK, DMSO, and sodium acetate that are in a vial in a ‘cold’ kit which is radiolabeled at a designated time of use.
(5) McDonald et al was made of record to illustrate the Sep Pak C18 purification process.  The filters of the Sep Pak are a 0.20 µm membrane filters.  As a result of Vats et al disclosing that one may use various column matrices may be used and Liu et al disclosing that filtration occurred using Microcon Ultracel YM-100 while Vats et al disclose that filtration occurred using Sep Pak C18, the skilled artisan would recognize that one may utilized any column including Dowex.
(6)  Neirinckx et al disclose that it is well known in the art to utilize titanium dioxide (rutile lattice) for adsorption of a column.  (7) Stoliker et al disclose that it is well-known in the art to use a Dowex 1X9 (100-200) mesh in combination with titanium in a column.  (8) Bonsack et al, like Stoliker et al, disclose that it is known in the art to use a Dowex column in combination with titanium.
	Since Chen et al, Vats et al, and Liu et al are directed to RGD containing peptides, the documents may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
	Since Chen et al, Vats et al, Liu et al, and McDonalds et al all disclose that one may use a column matrix for peptide purification purposes, the references are not only considered to be within the same field of endeavor, but illustrate that one may use various different columns for purification purposes.  Thus, the reference teachings are combinable.
	Since Neirinckx et al recognized that Dowex alone is not efficient for separating on a column and because both Stoliker et al and Bonsack are directed to a Dowex –titanium column combination, it would have been obvious to a skilled artisan at the time the invention was made to use the combination for separating various substances as needed  Furthermore, since the three references (Neirinckx et al, Stoliker et al, and Bonsack) are directed to columns using one or more overlapping components, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that (1) the instant invention is capable of producing a useful radiolabeled DOTA-EB-cRGDfK peptide with prolonged duration time which facilitates the effectiveness and precision of diagnosis and treatment of tumor metastases.  (2) It is asserted that the block diagram provided of Applicant’s invention on page 7 of the response filed 11/24/20 and various reactants and products is the basis of the invention and the cited prior art does not disclose the specific arrangement and components therein.  (3) Also, it is asserted that the specific structure of claim 4 is not render obvious by the cited references.
EXAMINER’S RESPONSE
	Applicant arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  In regards to Applicant’s assertion (1) above, the issue is what is in the claims, not what is disclosed in the specification.  While the invention may very well be capable of producing a useful radiolabeled DOTA-EB-cRGDfK peptide, independent claim 1 is not limited to DOTA-EB-cRGDfK or any particular peptide.  Applicant is respectfully reminded that one cannot import limitations from the specification into the claims (see MPEP 2111.01).  In addition, Applicant is respectfully reminded that the election by original presentation concept is applied to the instant invention.  As repeatedly stated, the invention that was presented in independent claim 4 on 4/13/20 and examined by the Examiner is not of the same scope as pending independent claim 4.  Thus, the Examiner has established the extent of the search because essential subject matter present in the claims filed 4/13/20 was removed from the independent claim 4.  Furthermore, as indicated by the combination of prior art documents, the instant invention is rendered obvious.
	In regards to assertion (2), the following response is given.  The diagram discloses in Applicant’s response is not consistent with what is present in the claims.  Applicant is once again respectfully reminded that one cannot import limitations from the specification or the diagram into the claims.  The claims should be written in a clear and concise manner such that one may readily ascertain what is the claimed invention.  What Applicant is asserting on page 7 of the response is not consist with the claim language.
	In response to assertion (3), the following response is given.  The prior art does render obvious the claimed invention as it does disclose the various components of the claimed invention.  Now, Applicant appears to be claiming a particular orientation of the kit components.  Once again, as repeatedly stated, the claims presented for examination are not consistent with those present on 4/13/20 and examined.  In addition, the skilled artisan would recognize that if the prior art and Applicant disclose overlapping kit components, then it would be well within the skill of one of ordinary skill in the art to modify the orientation of the components to obtain the most effective and optimize the output of the radiolabeled material collected from the column.  Specifically, according to MPEP 2144.05, Section II, which sets forth that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In this particular instance, the cited prior art discloses the use of adsorption columns, radionuclide vials, solution values and the other components of independent claim 4 that are used to generate radiolabeled DOTA-EB-cRGDfK.  Thus, attempting to optimize the kit/apparatus components by organizing them in a certain order to possibly result in a greater yield or purity of the radiolabeled DOTA-EB-cRGDfK using the parameters taught in the art as being effective in generating a desirable product using routine experimentation is within the skill of an ordinary artisan in the art.
Furthermore, what it appears is that Applicant is now attempting to claim an apparatus/experimental setup instead of a kit as originally presented and examined (see excerpts of claim 4 below).  However, the cited prior art disclose overlapping components of the claimed invention.  	Thus, for the reason set forth above, the rejection is still deemed proper over the prior art of record.
Claim 4 filed 4/13/20

    PNG
    media_image1.png
    132
    586
    media_image1.png
    Greyscale


Pending claim 4 filed 11/24/20

    PNG
    media_image3.png
    308
    604
    media_image3.png
    Greyscale


NEW GROUNDS OF REJECTIONS
Essential Subject Missing
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is radiolabeled DOTA-EB-cRGDfK.  Specifically, in the amendment filed 4/13/20, independent claim 4 required the presence of radiolabeled DOTA-EB-cRGDfK.  However, the claims have been broadened to exclude essential subject matter.  An excerpt of claims 4-8 filed 4/13/20 are included below.


Claims 4-8 filed 4/13/20

    PNG
    media_image4.png
    545
    601
    media_image4.png
    Greyscale


112 Second Paragraph Rejection
Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-8:  Independent claim 4 is ambiguous because it is unclear what specific crosslinking agent having a weight of 0.5 grams to 2 grams Applicant is referring to that is compatible with a composition of Dowex 1X 8 -200, 100-200 mesh, a lower layer of titanium dioxide particle with a size of 75-300 microns and a composition of rutile filled in a Biorad column (731-1550).  In addition, independent claim 4 is ambiguous because it is unclear what composition Applicant is referring to throughout the claim (see lines 12 and 14).  Also, it is unclear if the terms ‘composition’ in lines 12 and 14 are referring to the same composition or two different compositions. Furthermore, since claims 5-8 depend upon independent claim 4 for clarity, those claims are also vague and indefinite.
Claim 4:  The claim recites the limitation "the composition" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

WITHDRAWN CLAIMS
Claims 1-3 and 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

ADDITIONAL COMMENTS/NOTES
Once again, the Examiner acknowledges Applicant’s election of Group II (pending claims 4-8) in the reply filed on 4/13/20.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  The restriction requirement was deemed proper and made FINAL.

It is respectfully suggested that Applicant schedule an interview to better assist one in the claim formation and discussion of the rejections.  The interview may assist Applicant in better understanding and responding to the rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 23, 2021